Citation Nr: 0826550	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, continued a 
20 percent evaluation for the veteran's service-connected 
right knee strain.  This appeal also arises from a separate 
October 2005 RO decision which denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in August 2004, August 2005, 
November 2005, and April 2006.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Although correspondence from the RO to the veteran dated in 
August 2004, August 2005, November 2005, and April 2006 
discussed the "duty to notify" provisions of VCAA and the 
evidence needed to substantiate his claim for an increased 
rating, the letters did not discuss the need to submit 
evidence that showed the effect of the disability on the 
claimant's employment and daily life.  Additionally, the 
letters did not discuss the specific criteria listed in 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, and 5263 required for an increased rating for a knee 
disorder.

Additionally, VA treatment records reveal that the veteran 
was in the process of applying for Social Security 
Administration (SSA) disability benefits.  However, it does 
not appear that any attempt to obtain the veteran's records 
from the SSA has been made.  VA has a duty to assist in 
gathering Social Security records when put on notice that the 
veteran is receiving Social Security benefits.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  Therefore, the RO should obtain the 
veteran's SSA records pertaining to his disability 
application and the accompanying medical records, and 
associate them with the claims folder.

VA and private treatment records show that in June 2004, the 
veteran suffered a work-related accident in which he says he 
fell off a ladder, fracturing his right wrist and forearm, 
and spraining his left wrist (see VA outpatient treatment 
record of June 22, 2004).  The veteran filed a worker's 
compensation claim and was awarded a settlement.  The Board 
notes that the records from the veteran's worker's 
compensation claim are not of record.  These records are 
likely to contain information relevant to the veteran's 
claims.  Therefore, the RO/AMC must obtain the relevant 
worker's compensation records following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

The Board notes that the veteran's last VA compensation and 
pension examination for his service connected major 
depression was in March 2006, and his last examination for 
his right knee disorder was in July 2007.  Unfortunately, 
neither of these examinations considered all of the veteran's 
service-connected disorders in connection with his 
employability.  VA has the authority to schedule a 
compensation and pension examination when such is deemed to 
be necessary, and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2007), 
an examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the severity of 
a disability.  See also 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by 38 C.F.R. § 4.71a Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, and 5263 (2007).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the veteran in connection with 
his claimed disorders.  The veteran 
should be asked to provide information on 
any worker's compensation claims he has 
file since his separation from service.  
After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  In 
particular, the AMC/RO should attempt to 
obtain any emergency room and hospital 
reports that have any connection with his 
reported June 2004 work accident.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  The RO should obtain a copy of the 
veteran's June 2004 worker's compensation 
claim.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.

5.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo examination at an 
appropriate VA medical facility to 
evaluate both his employability and the 
current symptomatology exhibited by his 
service-connected right knee disorder.  
This examination should include both 
psychological examination and 
orthopedic examination to determine the 
effect of the veteran's service-
connected disabilities on his 
employment.

The entire claims file must be made 
available to the psychiatrist (or 
psychologist) and physician performing 
the examination(s).  The examination 
report(s) should include discussion of 
the veteran's documented medical 
history and assertions, as well as an 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner(s) should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

The examiner(s) is(are) specifically 
requested to express an opinion 
regarding the extent to which the 
veteran's service-connected depression, 
right knee disorder, and right knee 
scar alone affect his employability.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




